t c memo united_states tax_court loren g rice trust loren georgette rice trustee petitioner v commissioner of internal revenue respondent docket no 26843-10l filed date loren georgette rice trustee for petitioner shannon e loechel for respondent memorandum opinion wells judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule we must decide whether the 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure determination made by respondent’s appeals_office to sustain the notice_of_federal_tax_lien nftl with respect to the loren g rice trust’s tax_liability was correct background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments at the time the petition was filed loren georgette rice was a resident of georgia and the loren g rice trust trust had a mailing address in georgia the trust was formed during and ms rice timely filed an initial return on the trust’s behalf on date on the form_1041 u s income_tax return for estates and trusts the trust reported income of dollar_figure deductions of dollar_figure and a zero tax_liability it also reported tax withholdings of dollar_figure for which it claimed a refund the entire dollar_figure was refunded by a check made out to loren g rice loren georgette rice ttee on date the check was cashed or deposited on date and endorsed by loren g rice trustee on or about date respondent made a quick assessment against loren g rice loren georgette rice ttee and issued a form_3552 notice of tax due on federal tax_return on date respondent’s revenue_agent visited ms rice at her place of employment and delivered to her a copy of the form_3552 on date respondent filed an nftl with respect to the trust’s tax_liability on or about date respondent issued a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on or about date respondent received from ms rice on behalf of the trust a timely filed form request for a collection_due_process or equivalent_hearing on the form ms rice requested both a lien and levy hearing ms rice requested that the lien be withdrawn and wrote lack of due process nftl was filed prematurely 2the levy was considered in a separate hearing respondent’s settlement officer considered ms rice’s allegation of a procedural error with the levy and determined not to uphold the levy respondent stopped the levy and refunded the levy proceeds on date after the petition had already been filed in the instant case the appeals_office issued a notice_of_determination with respect to the levy determining not to sustain it respondent filed a motion to dismiss for lack of jurisdiction as to the levy in the instant case our jurisdiction under sec_6330 is dependent upon the issuance of a valid notice_of_determination and a timely petition for review 114_tc_492 because the notice_of_determination with respect to the levy was not issued until after the petition was filed in this court we have no jurisdiction with respect to the levy accordingly we shall grant respondent’s motion to dismiss for lack of jurisdiction as to the levy on date settlement officer stephan harding sent ms rice a letter acknowledging that the appeals_office had received the form mr harding scheduled a telephone conference and informed ms rice that respondent considered her arguments frivolous and that therefore mr harding had determined that she was not entitled to a face-to-face hearing unless she withdrew those frivolous arguments on or about date ms rice responded in writing to mr harding’s letter and requested that the hearing be conducted via correspondence on date mr harding sent ms rice a letter acknowledging his receipt of her request to conduct the hearing via correspondence and requesting that she provide him with any information she would like him to consider including information about the filing of the lien collection alternatives or any nonfrivolous arguments on date ms rice sent mr harding a fax in which she made several allegations and arguments regarding the nftl first she contended that the nftl violated her due process rights because she was never provided with a validation of the alleged tax_deficiency second she argued that the lien was filed prematurely because she had not been given the opportunity to dispute the tax_liability third she argued that her rights were violated because a revenue_agent visited her at work a visit that she contends violated her rights pursuant to sec_6304 fourth she contended that the lien was filed in violation of sec_6320 which requires that the commissioner notify a taxpayer within five business days after filing an nftl in support of her contention she attached a certified copy of the nftl which states that it was filed on date and a copy of the letter which indicates that it was not prepared until date ms rice requested that respondent withdraw the lien and provide a verification validation of the tax debt on date respondent mailed ms rice a notice_of_determination concerning collection action under sec_6320 notice_of_determination sustaining the nftl the notice_of_determination stated that although respondent failed to provide notice of the nftl within five business days as required by sec_6320 respondent’s actions nonetheless complied with the regulations governing situations in which proper notice is not provided within five days of the filing of the nftl citing sec_301_6320-1 q a-a12 proced admin regs the notice_of_determination stated that the appeals_office verified that all other requirements of any applicable law regulation or administrative procedure had been met specifically the notice_of_determination also stated that respondent had issued a notice_and_demand for payment and that the assessment had been made properly with respect to the underlying liability the notice_of_determination stated you disagree with your liability because you claim i was never provided with a validation of the alleged tax_deficiency the assessment was based on removing the incorrect withholding reported on the form_1041 for the period ending date of dollar_figure a deficiency_notice under sec_6212 is not applicable in this situation and the taxpayer received the notice of tax due form_3552 the taxpayer’s arguments are deemed frivolous because of the similarity to the positions outlined in notice_2008_14 frivolous positions in response to the notice_of_determination on date ms rice on behalf of the trust timely filed a petition in the instant case discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine dispute as to material fact and factual inferences are viewed in the light most favorable to the nonmoving party 98_tc_518 aff’d 17_f3d_965 7th cir because the parties do not dispute any of the material facts we conclude that the instant case is ripe for summary_judgment sec_6320 requires the commissioner to send written notice advising the taxpayer of the filing of an nftl and of the taxpayer’s right to an administrative hearing on the matter the hearing generally shall be conducted consistent with procedures set forth in sec_6330 d e and g see sec_6320 when a taxpayer requests a hearing the appeals_office must verify that all legal and procedural requirements have been met with respect to the nftl filing or the proposed levy sec_6330 specifically the appeals_office must verify among other things that the commissioner properly issued the taxpayer a notice_and_demand for payment sec_6303 133_tc_87 sustaining an nftl filing or a proposed levy without proper verification renders the appeals office’s determination an abuse_of_discretion 125_tc_14 respondent concedes that because the trust had no prior opportunity to dispute its underlying liability it is entitled to do so in this proceeding see 130_tc_44 we review the trust’s underlying liability de novo but we review all other issues for abuse_of_discretion see 114_tc_604 the trust is precluded from disputing any issue including a challenge to the underlying liability which was not properly raised during the hearing before the appeals_office see 129_tc_107 the burden_of_proof is on the trust to show error in respondent’s determination as to the underlying liability see rule a ms rice contends that she was not provided with a validation of the alleged tax_deficiency which she contends violate sec_15 u s c sec 1692g that section imposes various obligations on a debt collector and ms rice contends that respondent is a debt collector subject_to those provisions however u s c sec 1692a provides that the term debt collector does not include any officer_or_employee of the united_states to the extent that collecting or attempting to collect any debt is in the performance of his official duties ms rice’s contention that the internal_revenue_service is not part of the united_states government has been deemed frivolous see notice_2010_33 2010_17_irb_609 we need not refute such arguments with somber reasoning and copious citation of precedent because to do so might suggest that they have some colorable merit see 737_f2d_1417 5th cir 136_tc_498 accordingly we conclude that the 3ms rice has not contended and the record does not suggest that the burden_of_proof as to any factual issue should shift to respondent pursuant to sec_7491 requirements of u s c sec 1692g do not govern respondent’s collection activities see also busche v commissioner tcmemo_2011_285 additionally ms rice contends that she had no opportunity to contest her liability before respondent filed the nftl the amount respondent is attempting to collect stems from an alleged erroneous refund resulting from the trust’s alleged overstatement of income taxes withheld respondent’s assessment was not subject_to the deficiency procedures but instead was subject_to the summary_assessment procedures of sec_6201 see boone trust v commissioner tcmemo_2000_350 under those procedures overstatements of income_tax withheld are generally treated in the same manner as mathematical or clerical errors appearing on the return except that in the case of an assessment of an overstated credit for withholding the taxpayer has no right to request an abatement see sec_6201 sec_6213 and in general notice_and_demand for payment of tax shall be left at the dwelling or usual place of business_of_the_taxpayer or shall be sent by mail to the taxpayer’s last_known_address sec_6303 sec_6303 requires only that the notice state the amount of unpaid tax demand payment and be issued within days of assessment ms rice acknowledges that she received the form_3552 when a revenue_agent delivered it to her at her place of business on date less than days after the tax was assessed on date accordingly we conclude that the trust received adequate notice of the tax due ms rice had the opportunity to challenge the underlying liability during the collection_due_process_hearing but she raised no legitimate issues with respect to the trust’s liability for the tax we next consider ms rice’s claim that her rights were violated by the revenue agent’s visit to her at work which she contends violated the provisions of sec_6304 sec_6304 provides sec_6304 communication with the taxpayer --without the prior consent of the taxpayer given directly to the secretary or the express permission of a court of competent jurisdiction the secretary may not communicate with a taxpayer in connection with the collection of any unpaid tax-- at any unusual time or place or a time or place known or which should be known to be inconvenient to the taxpayer at the taxpayer’s place of employment if the secretary knows or has reason to know that the taxpayer’s employer prohibits the taxpayer from receiving such communication in the absence of knowledge of circumstances to the contrary the secretary shall assume that the convenient time for communicating with a taxpayer is after a m and before p m local time at the taxpayer’s location ms rice contends that the revenue agent’s visit to her place of employment was unusual and that respondent should have known not to visit her at work we disagree there is no evidence that ms rice provided respondent with notice not to visit her at work or that her employer prohibits such visits accordingly the revenue agent’s decision to deliver the form_3552 to ms rice at her place of employment was consistent with both sec_6304 and sec_6303 which states that a notice_and_demand for payment may be delivered to the taxpayer’s usual place of business finally ms rice contends that the nftl is not valid because she did not receive notice of the nftl within the five-day period after its filing as required by sec_6320 however as the appeals_office noted in the notice_of_determination the regulations provide that even if notice is not sent within the five-day period the validity and priority of a nftl is not conditioned on notification to the taxpayer pursuant to sec_6320 therefore the failure to notify the taxpayer concerning the filing of a nftl does not affect the validity or priority of the nftl see sec_301_6320-1 q a-a12 proced admin regs ms rice has not challenged the validity of this regulation accordingly we conclude that respondent’s failure to provide notice within the five-day period after filing the nftl does not affect its validity the appeals_office considered all of ms rice’s contentions verified compliance with all applicable laws and regulations and considered whether the proposed collection action balanced the need for efficient tax collection with the concern that collection be no more intrusive than necessary on the basis of the foregoing we sustain the appeals office’s determination to proceed with collection we now consider whether to impose sua sponte a penalty against the trust pursuant to sec_6673 that section allows the court to impose on a taxpayer a penalty of up to dollar_figure whenever it appears that the taxpayer instituted or maintained a proceeding primarily for delay or that the taxpayer’s position is frivolous or groundless see 115_tc_576 although ms rice has pursued frivolous arguments during the course of this proceeding we have decided not to impose a penalty however we caution ms rice that if in the future she pursues frivolous or groundless arguments in a proceeding before this court we will not hesitate to impose a penalty pursuant to sec_6673 in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
